310 F.2d 127
Leonard M. BERNES, Roy Baker and Philip Cohen, Appellants,v.Edward J. HENNING, Trustee in Bankruptcy of Quality PaperCompany, Appellee.
No. 19431.
United States Court of Appeals Fifth Circuit.
Nov. 23, 1962.

Harold H. Clokey, Jr., Hugh A. Wells, Atlanta, Ga., schell, Kaye & Nodvin, Arnold S. Kaye, Atlanta, Ga., for appellants.
John M. Sikes, Jr., H. Fred Gober, Lipshutz, Macey, Ausmann & Sikes, Atlanta, Ga., for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and JOHNSON, District Judge.
PER CURIAM.


1
It appearing that the only issue here is one of fact, and it appearing that this Court cannot determine that the judgment of the trial court, approving the findings of the special master, was clearly erroneous, the judgment is


2
Affirmed.